Citation Nr: 0809463	
Decision Date: 03/20/08    Archive Date: 04/03/08

DOCKET NO.  05-20 928	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder, to include bipolar disorder and post-traumatic 
stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

N. Kroes, Associate Counsel

INTRODUCTION

The veteran served on active duty from June 1969 to June 
1971.  The veteran was a member of the Army Reserve 
subsequent to his active service.

This case originally came before the Board of Veterans' 
Appeals (Board) on appeal from the Los Angeles, California, 
Department of Veterans Affairs (VA) Regional Office (RO).  
The case was remanded by the Board in August 2007 so that the 
veteran could be afforded the opportunity to appear at a 
personal hearing before a Member of the Board.  The veteran 
was given such an opportunity and the case has been returned 
to the Board. 

In January 2008, the veteran testified at a personal hearing 
before the undersigned Veterans Law Judge at the RO.  A 
transcript of that hearing has been associated with the 
claims file.  The veteran submitted additional evidence at 
the hearing and waived initial consideration of the evidence 
by the RO.  See 38 C.F.R. § 20.1304(c) (2007).

The veteran initially filed a claim for service connection 
for depression and bipolar disorder.  He also contends that 
he may be misdiagnosed and actually have PTSD.  The issue on 
the cover page has been recharacterized to best reflect the 
veteran's contentions.

In addition to the above issue, the veteran also filed a 
notice of disagreement with the denial of his claims for 
service connection for sinus and bilateral ankle disorders, 
hearing loss, and tinnitus.  The veteran withdrew the issues 
of entitlement to service connection for sinus and bilateral 
ankle disorders in a September 2004 letter, and service 
connection was granted for hearing loss and tinnitus in a 
December 2004 rating decision.  He has not appealed that 
decision.  Therefore, these issues are currently not on 
appeal before the Board

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.

REMAND

The veteran asserts that he has an acquired psychiatric 
disorder as a result of his service in the United States Army 
from June 1969 to June 1971.  He contends that he was bullied 
and assaulted during service and that this contributed to his 
current mental condition.  

VA has a duty to assist the veteran in the development of the 
claim.  This duty includes assisting the veteran in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. 
§ 3.159 (2007).  The veteran has not been afforded a VA 
etiology examination in connection with this claim.  

In determining whether the duty to assist requires that a VA 
medical examination be provided or medical opinion obtained 
with respect to a veteran's claim for benefits, there are 
four factors for consideration.  These four factors are:  
(1) whether there is competent evidence of a current 
disability or persistent or recurrent symptoms of a 
disability; (2) whether there is evidence establishing that 
an event, injury, or disease occurred in service, or evidence 
establishing certain diseases manifesting during an 
applicable presumption period; (3) whether there is an 
indication that the disability or symptoms may be associated 
with the veteran's service or with another service-connected 
disability; and (4) whether there otherwise is sufficient 
competent medical evidence of record to make a decision on 
the claim.  38 U.S.C.A. § 5103A(d) and 38 C.F.R. 
§ 3.159(c)(4).  

With respect to the third factor above, the Court of Appeals 
for Veterans Claims has stated that this element establishes 
a low threshold and requires only that the evidence 
"indicates" that there "may" be a nexus between the 
current disability or symptoms and the veteran's service.  
The types of evidence that "indicate" that a current 
disability "may be associated" with military service 
include, but are not limited to, medical evidence that 
suggests a nexus but is too equivocal or lacking in 
specificity to support a decision on the merits, or credible 
evidence of continuity of symptomatology such as pain or 
other symptoms capable of lay observation.  McClendon v. 
Nicholson, 20 Vet. App. 79 (2006).  

In this case, the veteran's service treatment records are 
devoid of any treatment or diagnosis relating to any acquired 
psychiatric disorder.  However, the veteran has testified 
about in-service events that he contends contributed to his 
current mental state and his friends and family have 
submitted letters detailing their observations of him 
throughout the years; some of these letters reflect an 
observed change in behavior after his time in service.  The 
veteran has also submitted a September 1997 California 
Department of Social Services evaluation form for mental 
disorders which shows a diagnosis of PTSD (military etiology 
or stressors are not noted) and  an October 2004 letter from 
a VA physician which states that "[m]ore likely than not, 
based on history taken from patient, review of medical 
records, and evaluation of patient, he has had manic and 
depressive symptoms dating back to 1969, exacerbated by 
serving for the military, that are consistent with Bipolar 
Disorder."   

The veteran's claims file also contains multiple psychiatric 
evaluations from the early 1990s that appear to have been 
completed in connection with a worker's compensation claim.  
These reports show diagnoses of major depression, adjustment 
disorder with mixed emotional features, and possible bipolar 
affective disorder.  The report writers attribute the 
veteran's psychiatric disorders to industrial factors related 
to his employment in the food services industry.  None of the 
report writers felt that apportionment to any other factors 
was appropriate.  Of particular interest is a March 1992 
evaluation report which states that the veteran denied having 
any difficulty in the military.  

The veteran has submitted competent medical evidence of a 
current psychiatric disorder, and the October 2004 letter 
indicates that the veteran's current psychiatric disorder may 
be associated with in-service events.  However, the Board is 
of the opinion that it has insufficient competent medical 
evidence of record to make a decision on the claim.  While 
the October 2004 letter indicates a connection between a 
current disability and service, it does not appear that the 
physician considered the psychiatric evaluations from the 
early 1990s, which all attribute the veteran's psychiatric 
disorder to his post-service employment, or that the 
physician herself considered (or was aware of) the veteran's 
post-service employment difficulties when formulating her 
opinion.  Accordingly, the Board is of the opinion that the 
veteran should be afforded a VA examination to determine what 
psychiatric disorder(s) the veteran currently has, and an 
opinion as to the etiology of any disorder(s) should be 
obtained from an appropriate medical professional after a 
review of all of the pertinent evidence of record.  See 
McClendon, 20 Vet. App. 79; see also 38 U.S.C.A. § 5103A(d) 
and 38 C.F.R. § 3.159(c)(4).  

Turning to another matter, at the veteran's personal hearing 
he testified that he received treatment at a VA facility 
(possibly the Vet Center in Sepulveda, California) off and on 
since 1983.  The evaluations mentioned above also made 
reference to treatment at a VA facility for mental health 
issues starting in the early 1980s.  In the veteran's June 
2005 substantive appeal he states that he has copies of his 
VA treatment records starting in 1984.  The veteran should be 
asked to submit these records and any other relevant records 
in his possession to VA, and to provide information and 
proper authorization for VA to obtain any relevant, 
outstanding records.  Another attempt should be made to 
obtain relevant, outstanding treatment records from the VA 
Outpatient Clinics in Los Angeles and the Vet Center in 
Sepulveda from 1980 to December 1996, and VA treatment 
records from April 2004 until the present should be obtained.  
The veteran's service personnel record should be obtained as 
well.

Accordingly, the case is REMANDED for the following action:

1.  The veteran should be sent a letter 
requesting that he submit any relevant 
records in his possession to VA including 
any VA treatment records from the early 
1980s.  The veteran should also be asked 
to identify any relevant, outstanding 
records and to provide VA with proper 
authorization to obtain these records, as 
needed.  Appellant should also provide 
information concerning dates and places of 
VA treatment so that VA may search for 
records if the appellant does not submit 
or no longer has the records he had 
earlier.  An appropriate amount of time 
should be allowed for response.  

2.  Relevant VA treatment records from 
April 2004 until the present should be 
obtained.  Relevant, outstanding VA 
treatment records from 1980 to December 
1996 from the VA Outpatient Clinics in Los 
Angeles and the Vet Center in Sepulveda 
should be obtained.  The veteran's service 
personnel record should also be obtained.  
A copy of all record requests should be 
included in the claims file and, if any 
records are unavailable, that should be 
noted in writing and the veteran and his 
representative should be so advised.

3.  After any outstanding records have 
been associated with the claims folder, 
but whether or not records are obtained, 
the veteran should be scheduled for a VA 
psychiatric examination to determine the 
nature and etiology of any acquired 
psychiatric disorder(s).  The claims 
folder should be made available to the 
examiner for review before the 
examination.  

The examiner should be asked to identify 
what psychiatric disorder(s) the veteran 
currently has.  The examiner should 
specifically provide an opinion on whether 
or not the veteran currently has PTSD, and 
if so, whether or not any current PTSD is 
the result of any reported in-service 
incident(s) as relayed by the veteran.  

If the examiner diagnoses any acquired 
psychiatric disorder(s) other than PTSD, 
the examiner should be asked to provide an 
opinion as to whether such disorder(s) 
is/are as likely as not (e.g., a 
50 percent or greater probability) 
attributable to the veteran's service.  
The examiner should be asked to 
specifically comment on the opinion 
offered in the October 2004 letter and the 
psychiatric evaluations from the early 
1990s as detailed above.  Any opinion(s) 
should be accompanied by a written 
rationale with evidence in the claims file 
and/or sound medical principles.

4.  The veteran's entire file should then 
be reviewed and his claim readjudicated.  
If any benefit sought on appeal remains 
denied, the veteran and his representative 
should be furnished an appropriate 
supplemental statement of the case and 
afforded the opportunity to respond.  The 
case should then be returned to the Board 
for further appellate consideration.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).


_________________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



